DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	Applicant should note that the instant application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims

	Claims 171 and 176-186 are pending in the instant application.  According to the Amendments to the Claims, filed September 9, 2021, claims 171 and 176 were amended and claims 1-170, 172-175, 187 and 188 were cancelled.

Status of Priority

	This application is a Continuation (CON) of US Application No. 16/439,361, filed June 12, 2019 and now US 10,464,938, which is a Continuation (CON) of US Application No. 16/244,796, filed January 10, 2019 and now US 10,597,395, which is a Continuation (CON) of US Application No. 15/660,762, filed July 26, 2017 and now US 10,221,176, which is a Continuation (CON) of US Application No. 15/066,962, filed March 10, 2016 and now US 9,751,883, which is a Continuation (CON) of US Application No. 14/323,545, filed July 3, 2014 and now US 9,315,504, which is a Continuation (CON) of US Application No. 13/593,097, filed August 23, 2012 and now US 8,779,139, which is a Divisional (DIV) of US Application No. 12/531,016, filed January 12, 2010 and now US 8,309,722, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2008/003340, filed March 12, 2008, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 60/906,473, filed March 12, 2007.


Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Applicant’s affirmation of the following election, without traverse, in the reply filed on August 18, 2020, is acknowledged: a) Group I - claim 171; and b) substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 2I - p. 92, Example 8.
	Similarly, applicant should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on May 18, 2020.
	Likewise, applicant should further note that where a reply to an Office action has otherwise placed the invention in condition for allowance, the failure to cancel claims drawn to the nonelected invention ineligible for rejoinder or to take appropriate action will be construed as authorization to cancel these claims by Examiner’s Amendment and pass the invention to issue.  See MPEP § 821.02.
	Consequently, applicant should further note that claims 176-186, drawn to a nonelected invention, without traverse, in the reply filed on September 9, 2021, are hereby cancelled in the section below entitled Examiner’s Amendment.
	Next, applicant should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on May 18, 2020, the Final Rejection, mailed on September 8, 2020, the Non-Final Rejection, mailed on March 18, 2021, or the Final Rejection, mailed on July 9, 2021.
	Moreover, applicant should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of applicant’s arguments and/or the Amendments to the Claims, filed September 9, 2021.


Reasons for Allowance

	Claim 171 is allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a hydrochloric acid salt of (6bR,10aS)-3-methyl-2,3,6b,7,8,9,10,10a-octahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I or Formula 2I, as recited in claim 171.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
(6bR,10aS)-3-METHYL-2,3,6b,7,8,9,10,10a-OCTAHYDRO-1H-PYRIDO[3',4':4,5]PYRROLO[1,2,3-de]QUINOXALINE SALTS, AND THEIR USE IN THE SYNTHESIS OF PHARMACEUTICALS

	has been deleted and replaced with the following:
---“HYDROCHLORIC ACID SALT OF (6bR,10aS)-3-METHYL-2,3,6b,7,8,9,10,10a-OCTAHYDRO-1H-PYRIDO[3’,4’:4,5]PYRROLO[1,2,3-de]QUINOXALINE”---

	In claim 171, the entire text:
	has been deleted and replaced with the following:
---“	A hydrochloric acid salt of a compound according to Formula 1I or Formula 2I:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 Formula 1I or 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 Formula 2I

wherein:

	k is 1;
	m is 1;
	n is 1;
	R5 is H;
	R6a and R6b are independently H;
	R7, R8, and R9 are independently H;
	R10 is CH3; and
	X is -N-.”---

	Claims 176-186 have been cancelled.

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Cory Poker (Reg. No. 72,129) on March 11, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624